OPINION
HOWARD, Chief Judge.
Appellant contends that his guilty plea should be set aside because the court failed to inform him that by pleading guilty he waived all non-jurisdictional defects. Appellant gives no authority for this contention and we know of no such requirement. We hold that the trial court need not so inform the defendant.
Appellant also contends that his sentence on forgery of from three to four years in the Arizona State Prison is excessive and constitutes cruel and unusual punishment in violation of the state and federal constitutions. We do not agree. At the time of the instant offense he was on probation in Cochise County under a nine year suspended sentence. His past bad record includes bad checks, embezzling, defrauding an innkeeper, aggravated battery, burglary and interstate transportation of forged securities.
In order to discourage further appeals on the “non-jurisdictional defects” issue we are deciding this case as an opinion.
Affirmed.
HATHAWAY and KRUCKER, JJ., concur.